DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination submitted February 10, 2021. Claims 1, 21, 23 – 24, and 26 – 27 are amended.  Claims 4, 23, and 25 are cancelled (Claims 5, 11, 14 – 16, and 19 were previously cancelled).  Claims 1 – 3, 6 – 13, 17 – 18, 20 – 22, 24, and 26 - 27 are pending.  The present application was granted a TrackOne status April 1, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Claim Rejections - 35 USC § 112
The rejection of Claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based upon the amendment submitted February 10, 2021.

Claim Rejections - 35 USC § 101
The rejections of claims 1 – 3, 6 – 13, 17 – 18, 20 – 24, and 26 – 27 under 35 USC § 101 are withdrawn by the Examiner based on the Examiner’s Amendment listed below.  The 35 USC § 101 rejections have been withdrawn because the claims disclose an ordered combination of elements that render the claim statutory.  The claim presented in the Examiner’s Amendment below discloses a specific order of accessing the database, distinct modules for performing particular tasks, triggering transmission of an online consent form, curating the data into structured medical data via the data abstraction and aggregation portal, processing the data obtained from a biological sample and applying a variable reduction algorithm to the data, and generating visualizations of the analyzed data specific to the subject to a portal.

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 3, 6 – 13, 17 – 18, 20 – 24, and 26 – 27 under 35 USC § 103 are withdrawn by the Examiner based on the Examiner’s Amendment listed 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shuaimin Lin on March 8, 2020.

The application has been amended as follows:

Claim 1. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein, the computer-executable code adapted to be executed to implement a method for automating a healthcare process, the method comprising: 
a)  providing a healthcare management system, wherein the healthcare management system comprises: 
i) a subportal; 
ii) an eligibility determination module;
iii) an online consent module;
iv) a parameter selection module; 

vi) a visualization module; 
vii) an output module; and
viii) a data abstraction and aggregation portal;
b)  receiving, from a subject via the subportal, information regarding the subject wherein the information comprises an indicator of a disease;
c)  determining, by the eligibility determination module, eligibility of the subject for inclusion in an integrated clinical database based on the received information regarding the subject before accessing an electronic medical record (EMR) database;
d)  triggering, by the online consent module, transmission of an online consent form to the subject when the subject is determined to be eligible for inclusion in the integrated clinical database;
e) in response to receiving a consent in the online consent form, automatically triggering a transmission of medical data related to the subject from the EMR database to the subportal, via the data abstraction and aggregation portal, wherein the data abstraction and aggregation portal is configured to curate the medical data into structured medical data;
f)  processing, by the subportal, data obtained from a biological sample from the subject, thereby generating processed data, wherein the subportal is configured to generate the processed data by applying a variable reduction algorithm to the data obtained from the biological sample and the structured medical data; 

h) analyzing by the data analysis module the processed data using the parameter describing the subject, thereby generating analyzed data specific to the subject. 
i) generating by the visualization module a visual representation of the analyzed data specific to the subject, and sending the visual representation of the analyzed data specific to the subject to the output module; 
j) outputting by the output module the visual representation of the analyzed data specific to the subject to a portal.

Claim 23.  (Cancelled) 

Allowable Subject Matter
Claims 1 – 3, 6 – 13, 17 – 18, 20 – 22, 24, and 26 – 27 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted March 10, 2020, with respect to claims 1 – 3, 6 – 13, 17 – 18, 20 – 22, 24, and 26 – 27, have been fully considered and are at least partially persuasive in view of the amended claims in the Examiner’s amendment.  In particular, the step of “processing, by the subportal, data obtained from a biological sample from the subject, thereby generating processed data, wherein the subportal is configured to generate the processed data by applying a variable reduction algorithm to the data obtained from the biological sample and the structured medical data”.  The inclusion of this limitation, in combination with the previously outlined additional elements, integrate the abstract idea into an ordered combination of elements and for this reason, the 35 U.S.C. 101 rejections are withdrawn.
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claim 1; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claim 1, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

Originally numbered Claims 2 – 3, 6 – 13, 17 – 18, 20 – 22, 24, and 26 – 27 are dependent on originally numbered Claim 1, respectively, and therefore incorporate the allowable features of originally numbered Claim 1 through dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT A SOREY/Primary Examiner, Art Unit 3626